DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted September 10, 2020.  Claims 1 – 15 are amended.  Claims 16 – 20 are new.  Claims 1 – 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites 8acquiring a unique identification 9information assigned in advance to an examinee, located in an accommodation place in which the examinee is 11accommodated when in poor physical condition; 12performing authentication of a 13medical professional involved in treating the examinee to access health 14information of the examinee, the health information collected in a 15plurality of medical institutions and associated with the identification information, 16in the accommodation place; and 17 displaying the acquired health information to the 21medical professional based on a predetermined rule.  
Dependent Claim 12 recites 5access the health information of the examinee; 7present the identification information to the medical professional when the examinee is in the poor 9physical condition.  
Dependent Claim 14 recites an auxiliary number capable of accessing the health 4information of the examinee is associated with the identification 5information and is set in 6advance, and the examinee sets a user ID and a password for accessing 7the health information.
Dependent Claim 15 recites the presentation of the unique identification information t4tto the medical professional is triggered by a predetermined 5start operation performed by the 6medical professional.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and emergency personnel to assist with medical treatment. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “acquisition means”, authentication means”, “display means”, “information communication terminal”, “network”, “application of the information communication terminal”, “collection means”, “collation means”, “readout means”, “image capturing means”, “transmission means”, “relay means”, and “reception means” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0023] In the example of FIG. 2, the medical institutions 31 and 32 are general hospitals, the medical institution 33 is a dentistry, the medical institution 34 is a pharmacy, the medical institution 35 is a home-visit nursing care facility, and the medical institution 36 is another healthcare-related facility (health insurance society, social insurance, Ministry of Defense (Self-Defense Force), police force, etc.). FIG. 2 shows an example in which the identification information 41, 42, 43 and 44, namely, "Al234567890a", "B1234567890b", "C 1234567890c" and "D 1234567890d", are respectively allocated to the examinees 11, 12, 13, and 14. The examinees 11 to 14 access the aggregation server of the management center 2 from mobile information terminals 51 to 54 (hereinafter, denoted by reference sign 5 when referred to collectively) such as a smartphone or tablet terminal in their possession, and, through input of the identification information 4 and a predetermined login ID and password, it becomes possible for health information 61 of oneself, a family member, or the like to be viewed on a display screen 55 or presented at the medical institution 3. The medical institution 3, the management center 2, and the mobile information terminal 5 are connected to each other via a network 7.
[0051] On the other hand, a configuration may be adopted in which automatic issuance of the identification information 4 can also be performed by a dedicated device with limited functions, rather than being limited to a general-purpose information communication terminal 5 such as a smartphone. The dedicated device is preferably an accessory 56 that can be naturally worn on the body by the examinee 1 for as long as need be. A bracelet or the like that is habitually worn is given as an example. In this case, a first wireless device of the wireless LAN circuit 86 of the wireless LAN spot 85 or the like installed in the accommodation place 8 or a mobile phone network (71) serves as acquisition means, and the accessory 56 worn by the examinee 1 serves as a second wireless device. The first wireless device of the wireless LAN spot 85 or the like searches (polls, probes) for a responding terminal, while the accommodation place 8 is in use ( during transportation in an emergency situation). The accessory 56 is also provided with a storage unit that stores the identification information 4, and sends back the identification information 4 to the personal computer 81 via the mobile phone network (71) or the wireless LAN network 86, in response to the search. 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 5, 7 – 8, 10 – 11, and 13 – 16 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kobneck (U.S. Publication Number 2017/0228511 A1).

Claim 1 (currently amended): Kobneck teaches an individual health information aggregation 2system, comprising: 
8acquisition means for acquiring a unique identification 9information assigned in advance to an examinee, the acquisition 10means located in an accommodation place in which the examinee is 11accommodated when in poor physical condition (Figure 1 discloses a patient identification card (reference character 112); paragraph 2 discloses the patient identification may be a driver’s license, health insurance card, or other identification used to pre-register the patient, and may be made via a device, such as a cell phone); 
12authentication means for performing authentication of a 13medical professional involved in treating the examinee to access health 14information of the examinee (paragraph 108 discloses authorization may be made to obtain the patient’s medical record prior to an appointment), the health information collected in a 15plurality of medical institutions and associated with the identification information, 16in the accommodation place (paragraph 81 discloses a super set may gather additional data from various systems, such as patient records, and create a message that may contain data from the patient identification message as well as other sources, indicating data is collected from a plurality of medical sources); and 
17display means in the accommodation place for acquiring the health 18information of the examinee associated with the identification information, after the authentication is performed by the 20authentication means, and displaying the acquired health information to the 21medical professional based on a predetermined rule (paragraph 21 discloses each person or organization may be permitted to access only a subset of the information; paragraph 42 discloses the user authorization may restrict access to the entire device, while in other cases, separate user authorization may restrict access to an application executing on the device, where the restricted access is interpreted by the examiner as a predetermined rule).  

Claim 12 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 1. Kobneck teaches a system further comprising: 3 
an information communication terminal associated with the examinee (paragraph 18 discloses a cellular telephone or other mobile device may be used to capture and transmit patient information to a healthcare provider) and configured to: 
 5access the health information of the examinee via a 6network (paragraph 64 discloses network connections spanning long distances; paragraph 71 discloses the network interface may be any type of connection to another computer); and 
7present the identification information to the medical professional when the examinee is in the poor 9physical condition (paragraph 18 discloses a cellular telephone or other mobile device may be used to capture and transmit patient information to a healthcare provider).  

Claim 15 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 2. Kobneck teaches a system 3wherein the presentation of the unique identification information t4tto the medical professional is triggered by a predetermined 5start operation performed on the information communication terminal by the 6medical professional (paragraph 77 discloses a patient side device that may be a mechanism by which emergency personnel or other third parties may be able to upload patient identification; paragraph 91 discloses a provider device which may decrypt a message, view the message, and register the patient in an emergency department and may include an image of an inbound patient’s driver’s license).  

Claim 17 (currently amended): Kobneck teaches the individual health information 2aggregation system according to claim 5. Kobneck teaches a system 3wherein the identification information is transmitted to the 4acquisition means from the information communication terminal via a 5predetermined wireless communication (paragraph 71 discloses wired or wireless connections over various communication protocols), and the identification information is 6automatically set in the acquisition means, and 7wherein the identification information is transmitted between the 8acquisition means and the information communication terminal after being 9encrypted with an encryption sequence that is changed at a predetermined timing (Figure 7 discloses establishing an encrypted communication session).  

Claim 18 (currently amended): Kobneck teaches the individual health information aggregation system according to claim 2. Kobneck teaches a system further comprising:  
a transmitter provided in the accommodation place, the transmitter configured to send in 5response to an operation by the medical professional an emergency notification 6via the network at a transmission power capable of being received by 7the information communication terminal when the information 8communication terminal is located in the accommodation place; and 9the information communication 11terminal, upon receiving the emergency notification, configured to react in a manner that indicates that the 13emergency notification was received, existence of the information communication 14terminal is indicated to the medical professional. (paragraph 91 discloses a provider side device may be at a nurse’s station in an emergency department, where an incoming message may include an image of an inbound patient’s drivers license, and the hospital staff can prepare for that patient, indicating a transmitter is present and notification was received by the hospital staff). 

Claim 110 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 1. Kobneck teaches a system 3wherein the acquisition means comprises: 
4collection means for collecting a fingerprint of the 5examinee (paragraph 42 discloses a user may have to provide a fingerprint or other biometric identifier prior to accessing the device); Prelim Amendment (2)- 7 -Preliminary Amendment Docket No. 222.2108.US.UTL 
6collation means for collating the collected fingerprint with 7a database, and reading out personal information associated with the examinee based on the collated fingerprint (paragraph 48 discloses credentials may include a biometric sensor for authentication; paragraph 50 discloses the authentication may be sufficient to transmit patient information); and 
9readout means for reading out based on the personal 10information the identification information of the examinee (paragraph 48 discloses the patient information may be displayed on a hospital registration computer system; paragraph 709 discloses a user interface capable of displaying output and receiving input from a user; claim 1), with referral to a table 11of identification information (paragraph 119 discloses a database of permitted devices and a list of permitted users, indicating a list (table) of identification information).  

Claim 111 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 1. Kobneck teaches a system 3wherein the acquisition means comprises: 
4shooting means for shooting an image of a face of the 5examinee (paragraph 42 discloses a user may have to provide a fingerprint or other biometric identifier prior to accessing the device); 
6collation means for collating the shot image with a 7database, and reading out personal information associated with the examinee based on the collated image (paragraph 48 discloses credentials may include a biometric sensor for authentication; paragraph 50 discloses the authentication may be sufficient to transmit patient information); and 
9readout means for reading out based on the personal 10information the identification information of the examinee (paragraph 48 discloses the patient information may be displayed on a hospital registration computer system; paragraph 70 discloses a user interface capable of displaying output and receiving input from a user; claim 1), with referral to a table 11of identification information (paragraph 119 discloses a database of permitted devices and a list of permitted users, indicating a list (table) of identification information).  

Claim 113 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 1. Kobneck teaches a system 3wherein the examinee possesses a patient registration card of 4one of a plurality of arbitrary medical institutions (paragraph 57 discloses the patient information may be in the form of an image of an identification document such as an insurance card or other document); and 
5the acquisition means comprises a table that stores a correspondence relationship between patient registration card numbers of the 7arbitrary medical institutions and the identification information of the 8examinee (paragraph 119 discloses a database of permitted devices and a list of permitted users, indicating a list (table) of identification information).  

Claim 114 (currently amended): The individual health information aggregation 2system according to claim 1. Kobneck teaches a system further comprising: 
3image capturing means for capturing an image of the 4accommodation place (paragraph 31 discloses using a mobile device to take a picture of the patient’s identification, although Kobneck does not explicitly disclose an image of the “accommodation place”, it is obvious that a mobile device could easily take a picture/image of the hospital, clinic, or medical facility); 
5transmission means for transmitting the captured image (Figure 3 discloses capturing image, encrypting, and transmitting message/image; paragraph 17 discloses the system may use secure mechanisms to capture and transmit patient information to the service provider); and 
7relay means for relaying the captured image transmitted from the 8transmission means to a display device of a medical institution that is to receive 9the examinee (paragraph 14 discloses a paramedic may take a picture of the patient’s driver’s license, insurance card, or other identifying information and may transmit the information to the hospital; paragraph 48 discloses the patient information may be displayed on a hospital registration computer system; paragraph 709 discloses a user interface capable of displaying output and receiving input from a user; claim 1). 

Claim 115 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 14.  Kobneck teaches a system further comprising: 3reception means, 4wherein the relay means relays at least audio from the medical 5institution that is to receive the examinee to the reception means, via a 6bidirectional line (paragraph 70 discloses the user interface may be any type of hardware capable of displaying output and receiving input, including audio; paragraph 78 discloses uploading patient information to include secure connections for input mechanisms for images as well as text, video, audio, or other information).  

Claim 116 (new): Kobneck teaches the individual health information aggregation system 2according to claim 1. Kobneck teaches a system further comprising: 3the acquisition means comprising a computing device configured to 4wirelessly receive, from a dedicated application executing on an information 5communication terminal associated with the examinee, the identification 6information encrypted by one of a plurality of encryption sequences stored on the 7information communication terminal and selected based on a predetermined 8cycle (Figure 7 discloses establishing an encrypted communication session; paragraph 71 discloses wired or wireless connections over various communication protocols; paragraph 96 discloses an application that may capture and encrypt patient information, and a remote service that may notify a provider device prior to transmitting a message with patient information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 – 4, 6, 9, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobneck (U.S. Publication Number 2017/0228511 A1) in view of Smith (U.S. Publication Number 2011/0178821 A1).

Claim 13 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 2. 
Kobneck fails to explicitly teach the following limitations met by Smith as cited: 
further comprising: 3 
a short-range wireless LAN spot provided in the 4accommodation place, the short-range wireless LAN spot associated with 5a predetermined IP address that is common to the individual health information 6aggregation system (paragraph 19 discloses Local Area Networks (LAN); paragraph 23 discloses network address, such as an IP address); and 
7the information communication terminal comprising a dedicated 8application configured to access the health information of 9the examinee, and, upon a signal of a wireless LAN having the predetermined IP 10address being received, configured to 11activate and perform the presentation by at least one 12of displaying the identification information on a display screen of 13the information communication terminal or sending back the 14identification information with a further signal of the wireless LAN (paragraph 3 discloses a medical data software application configured to download and view (displaying on a display screen) unified medical information generated by an information server, where the information is generated from multiple data sources; paragraph 23 discloses client computing devices may also include at least one other client application that is configured to receive content from another computing device).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kobneck to further include the exchange of health related electronic data and images for medical purposes by collecting data from multiple data sources in different formats, and converting the data into a unified format as disclosed by Smith.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kobneck in this way to allow a physician to compare various data side by side on the screen of a computing device for effective, accurate, and efficient diagnosis (Smith:  paragraph 54). 

Claim 14 (currently amended): Kobneck and Smith teach the individual health information aggregation 2system according to claim 3. Kobneck teaches a system 3wherein an auxiliary number capable of accessing the health 4information of the examinee is associated with the identification 5information and is set in 6advance (paragraph 16 discloses transmitting identifying documents prior to a doctor’s office/hospital), and the examinee sets a user ID and a password for accessing 7the health information, using the information communication 8terminal (paragraph 42 discloses a password; paragraph 49 discloses a username and password, personal identification number, and biometric sensor).
Kobneck fails to explicitly teach the following limitations met by Smith as cited: 
 9wherein the dedicated application of the information 10communication terminal is further configured to access the healthPrelim Amendment (2)- 5 -Preliminary AmendmentDocket No. 222.2108.US.UTL 11information by sending the auxiliary number together with the user ID and 12password with a signal of the wireless LAN (paragraph 3 discloses a medical data software application configured to download and view (displaying on a display screen) unified medical information generated by an information server, where the information is generated from multiple data sources; paragraph 19 discloses Local Area Networks (LAN);  paragraph 23 discloses client computing devices may also include at least one other client application that is configured to receive content from another computing device).  
The motivation to combine the teachings of Kobneck and Smith is discussed in the rejection of claim 3, and incorporated herein.

Claim 16 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 5. 
Kobneck fails to explicitly teach the following limitations met by Smith as cited: 
further comprising: 3
the information communication terminal 4comprising a dedicated application configured to access the 5health information, the dedicated application configured to 6activate upon recognizing a predetermined voice instruction by the medical 7professional through speech recognition, as the predetermined start operation, and 8further configured to perform the presentation by displaying the 9identification information on a display screen (paragraph 37 discloses receiving audio signals such as a the sound of a human voice).  
The motivation to combine the teachings of Kobneck and Smith is discussed in the rejection of claim 3, and incorporated herein.

Claim 19 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 1. Kobneck teaches a system 3wherein the acquisition means comprises a first wireless 4device configured to search for a responding terminal at 5least one of a mobile phone network or a wireless LAN network in the 6accommodation place of the examinee (paragraph 53 discloses an address or identifier for a wireless access point, as well as identifiers for each link in a transmission path; paragraph 66 discloses the device may be a wireless handset or cellular phone; paragraph 71 discloses wired or wireless connections over various communication protocols).
Kobneck fails to explicitly teach the following limitations met by Smith as cited: 
7an accessory worn by the 8examinee, the accessory comprising a storage unit that stores the 9identification information, and a second wireless device configured to 10send back the identification information to the first wireless device via one of the 11mobile phone network or the wireless LAN network, in response to the search (paragraph 20 discloses client computing devices may include virtually any device capable of sending and receiving a message over a network, and includes wearable computers).
The motivation to combine the teachings of Kobneck and Smith is discussed in the rejection of claim 3, and incorporated herein.

Claim 117 (new): Kobneck teaches the individual health information aggregation system according to claim 1. Kobneck teaches a system further comprising: Prelim Amendment (2)- 9 -Preliminary Amendment Docket No. 222.2108.US.UTL 
3the acquisition means comprising a wireless device (paragraph 71 discloses wired or wireless connections over various communication protocols), the wireless device 4configured to: 
5transmit a wireless signal only receivable within the 6accommodation place (paragraph 71 discloses wired or wireless connections over various communication protocols). 
Kobneck fails to explicitly teach the following limitations met by Smith as cited: 
7detect an accessory worn by the examinee that comprises a further 8wireless device responding to the signal (paragraph 20 discloses client computing devices may include virtually any device capable of sending and receiving a message over a network, and includes wearable computers); and 
9perform authentication with the further wireless device (paragraph 26 discloses the wireless network may be configured to couple client devices to network, and may include a variety of wireless sub-networks); and 
10receive the identification information from the further wireless 11device (paragraph 20 discloses client computing devices may include virtually any device capable of sending and receiving a message over a network, and includes wearable computers).  
The motivation to combine the teachings of Kobneck and Smith is discussed in the rejection of claim 3, and incorporated herein.

Claim 118 (new): Kobneck teaches the individual health information aggregation system 2according to claim 1. 
Kobneck fails to explicitly teach the following limitations met by Smith as cited: 
further comprising: 3a short-range wireless LAN spot provided in the accommodation place and 4interfaced with the acquisition means, the short-range wireless LAN spot 5associated with a predetermined IP address, the short-range wireless LAN spot 6configured to transmit a signal to an information communication terminal 7executing a dedicated application (paragraph 19 discloses Local Area Networks (LAN); paragraph 23 discloses network address, such as an IP address), 
wherein the dedicated application is activated 8upon receipt of the signal from the short-range wireless LAN spot with the 9predetermined IP address and provides the identification information for entry 10into the acquisition means (paragraph 3 discloses a medical data software application configured to download and view (displaying on a display screen) unified medical information generated by an information server, where the information is generated from multiple data sources; paragraph 23 discloses client computing devices may also include at least one other client application that is configured to receive content from another computing device).  
The motivation to combine the teachings of Kobneck and Smith is discussed in the rejection of claim 3, and incorporated herein.

Claim 119 (new): Kobneck and Smith teach the individual health information aggregation system 2according to claim 18. Kobneck teaches the short-range wireless LAN spot further configured to: 
3wirelessly receive the identification information from the information 4communication terminal (Figure 1 discloses a patient identification card (reference character 112); paragraph 2 discloses the patient identification may be a driver’s license, health insurance card, or other identification used to pre-register the patient, and may be made via a device, such as a cell phone); and 
5provide the received identification information to the acquisition means (paragraph 21 discloses each person or organization may be permitted to access only a subset of the information; paragraph 42 discloses the user authorization may restrict access to the entire device, while in other cases, separate user authorization may restrict access to an application executing on the device, where the restricted access is interpreted by the examiner as a predetermined rule).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kobneck (U.S. Publication Number 2017/0228511 A1) in view of Tahan (U.S. Patent Number 8,725,531 B1).

Claim 112 (currently amended): Kobneck teaches the individual health information aggregation 2system according to claim 1. Kobneck teaches 34the examinee possesses a card on which the identification 5information is recorded (paragraph 2 discloses the patient identification may be a driver’s license, health insurance card, or other identification used to pre-register the patient, and may be made via a device, such as a cell phone).  
Kobneck fails to explicitly teach the following limitations met by Tahan as cited: 
wherein the acquisition means comprises a card reader (column 2, lines 16 – 23 discloses the use of a scanner with access the password or ID in order to download the patient health information).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kobneck to further include providing patient medical history to emergency medical services over the internet as disclosed by Tahan.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kobneck in this way to prevent delays in providing patient information in emergency situations (Tahan:  column 1, lines 54 – 62)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kobneck (U.S. Publication Number 2017/0228511 A1) in view of Slepian et al., herein after Slepian (U.S. Publication Number 2019/0013093 A1).

Claim 120 (new): Kobneck teaches the individual health information aggregation system 2according to claim 1. Kobneck teaches the acquisition means further configured to: 
3send a predetermined message to a dedicated application executing on an information communication terminal associated with the examinee  wherein a receipt of the message activates the dedicated 6application (paragraph 62 discloses the return message may be a simple acknowledgement of receipt (indicating a predetermined message)); and 
7receive the identification information from the information communication terminal (paragraph 18 discloses a cellular telephone or other mobile device may be used to capture and transmit patient information to a healthcare provider).
Kobneck fails to explicitly teach the following limitations met by Slepian as cited: 
via a social 5networking service (paragraph 31 discloses collecting medical information from social media).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kobneck to further include a concept aggregation model to analyze medical information to derive meaningful relationships within the information from different data sources as disclosed by Slepian.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kobneck in this way since data from different sources result in concurring concepts, and generating a patient model from the correlation of concepts, result in improved quality, accuracy, and confidence (Slepian:  paragraph 47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker (U.S. Patent Number 8,181,862 B1) discloses collecting and storing medical biographical information of a subject, embedding the information in a readable code of an object worn or in the possession of the subject, and scanning the readable code to retrieve the information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626